DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 14, 16, 17 and 20-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a structure for a field-effect transistor, the structure comprising:
a semiconductor fin including a cavity, a first top surface outside of the cavity, and a second top surface inside the cavity that is recessed relative to the first top surface;
a first gate structure that extends over the semiconductor fin, the first gate structure having a first side surface and a second side surface opposite the first side surface;
a second gate structure that extends over the semiconductor fin, the second gate structure having a side surface adjacent to the first side surface of the first gate structure;
a first sidewall spacer on the first side surface of the first gate structure;
a second sidewall spacer on the side surface of the second gate structure;
a drain region adjacent to the first side surface of the first gate structure, the drain region including a first doped region in a first portion of the semiconductor fin and a first epitaxial semiconductor layer on the first top surface of the semiconductor fin over the first doped region, the first epitaxial semiconductor layer laterally positioned between the first sidewall spacer and the second sidewall spacer, the first epitaxial semiconductor layer laterally spaced from the first sidewall spacer by a first distance, and the first epitaxial semiconductor layer laterally spaced from the second sidewall spacer by a second distance; and


Claim 14 recites a method of forming a structure for a field-effect transistor, the method comprising:
forming a first gate structure that extends over a semiconductor fin, wherein the first gate structure has a first side surface and a second side surface opposite the first side surface;
forming a second gate structure that extends over the semiconductor fin, wherein the second gate structure has a side surface adjacent to the first side surface of the first gate structure;
forming a first sidewall spacer on the first side surface of the first gate structure;
forming a second sidewall spacer on the side surface of the second gate structure;
ion implanting a first portion of the semiconductor fin adjacent to the first side surface of the first gate structure with an ion implantation process to form a first doped region;
epitaxially growing a first semiconductor layer on a first top surface of the first portion of the semiconductor fin to provide a drain region that includes the first semiconductor layer and the first doped region, wherein the first semiconductor layer is laterally positioned between the first sidewall spacer and the second sidewall spacer, the first semiconductor layer is laterally spaced from the first sidewall spacer by a first distance, and the first semiconductor layer is laterally spaced from the second sidewall spacer by a second distance; and
epitaxially growing a second semiconductor layer on a second top surface inside a cavity in the semiconductor fin adjacent to the second side surface of the first gate structure to provide a source region, wherein the first top surface is outside of the cavity, and the second top surface inside the cavity is recessed relative to the first top surface.


A search of relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2012/0168832 (“Anderson”) and US Patent No. 7,989,297 (“Yin”) are cited as being other, relevant references in the art which depict source/drain features formed on separate planes for a horizontal transistor. However, these references also form the drain features to be lower than the source features. Applicant’s invention is not an obvious modification of these references. Claims 3-5, 16, 17 and 20-25 depend on one of Claims 1 or 14 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818